DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments

Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Creighton et al (US Pub 2016/0345132 A1) has been used to address claim limitations added in the amendments.

Claim Objections
Claims 1, 16, and 17 are objected to because of the following informalities: 
In Claim 1, Line 3, the phrase “specify a plurality of users who travels” is grammatically incorrect.  In Claim 16, Line 2, the phrase “a plurality of users who travels” is grammatically incorrect. In Claim 17, Line 3, the phrase “specify a plurality of users who travels” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori et al (JP 2004-157032 A), hereafter known as Yoshinori, in light of Loo et al (US Pub 9,141,112 B1), hereafter known as Loo, in light of Creighton et al (US Pub 2016/0345132 A1), hereafter known as Creighton.

For Claim 1, Yoshinori teaches An information processing apparatus comprising: ([0028])
 a controller configured to:
specify a plurality of users who travels to a destination that is same as a destination of a first user,
output identification information to identify a second user from the plurality of users,  ([0045-0051])
Yoshinori does not teach and output, based on a first distance between the first user and the second user greater than a first threshold, first information to a terminal associated with the first user, 
wherein a vibration output, based on the first information, notifies that the first distance between the first user and the second user is greater than the first threshold.
Loo, however, does teach and output, based on a first distance between the first user and the second user greater than a first threshold, first information to a terminal associated with the first user and
wherein an output, based on the first information, notifies that the first distance between the first user and the second user is greater than the first threshold. (Page 16, Column 18, Line 44, continued onto next page)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s routing method with Loo’s method of alerting a user if they are getting too far away from the second user because, if a user is lagging behind, they will soon be unable to see or follow the other user, and will need to find a new way to navigate, or decrease that distance.
Creighton, however, does teach the use of vibrations for notification purposes. ([0014], [0053], [0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Creighton’s teaching of using vibrations with Yoshinori’s navigation device and Loo’s teaching of alerting a user when a paired user is too far away because vibrations are a known and effective way to notify a user that there is something of interest they should be aware of.  A paired user getting too far away is something a user should be aware of, and because the status of the paired users being further or closer than a distance threshold is binary (they are or they aren’t), then a vibration would be an effective method to alert the users that the status of that binary condition has changed.

For Claim 2, modified Yoshinori teaches The information processing apparatus according to claim 1, wherein the identification information is output to the terminal associated with the first user.  ([0050])

For Claim 3, modified Yoshinori teaches The information processing apparatus according to claim 1, wherein the second user specified by the controller is a user who satisfies a specific condition.  ([0048], The specific condition in this case is that the second user is going to the same destination as the first user).

For Claim 7, modified Yoshinori teaches The information processing apparatus according to claim 1, wherein the controller is further configured to specify the second user based on a second distance between the first user and the second user.  ([0015] states that the vehicles around the first user must be within 300m.  This is a specification based on distance.)

For Claim 10, modified Yoshinori teaches The information processing apparatus according to claim 1, wherein the identification information includes information associated with a direction of the second user based on visibility of the second user to the first user.  ([0050])

For Claim 13, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to output second information associated with an evaluation of the second user.  
Loo, however, does teach wherein the controller is further configured to output second information associated with an evaluation of the second user.  (Page 18, Column 22, Line 5)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s method with Loo’s teaching or providing an output of information regarding evaluation of the second user because, providing evaluation of the second user to the first users would allow first users to avoid or choose that person depending on their performance, and providing the evaluation to the second user would allow them to know they were doing well, or needed improvement.

For Claim 16, Yoshinori teaches An information processing method comprising: ([0028])
specifying, by a processor, ([0028]) a plurality of users who travels to a destination that is same as a destination of a first user; ([0045-0051])
outputting, by the processor, identification information to identify a second user from the plurality of users,  ([0045-0051])
Yoshinori does not teach and outputting, by the processor, information to a terminal associated with the first user, wherein the information is output based on a distance between the first user and the second user greater than a threshold, and Page 6 of 12Application No. 16/619,141 Reply to Office Action of April 28, 2021 
a vibration output, based on the first information, notifies that the distance between the first user and the second user is greater than the threshold
Loo, however, does teach and outputting, by the processor, information to a terminal associated with the first user, wherein the information is output based on a distance between the first user and the second user greater than a threshold, and Page 6 of 12Application No. 16/619,141 Reply to Office Action of April 28, 2021 
An output, based on the first information, notifies that the distance between the first user and the second user is greater than the threshold (Page 16, Column 18, Line 44, continued onto next page)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s routing method with Loo’s method of alerting a user if they are getting too far away from the second user because, if a user is lagging behind, they will soon be unable to see or follow the other user, and will need to find a new way to navigate, or decrease that distance.
Creighton, however, does teach the use of vibrations for notification purposes. ([0014], [0053], [0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Creighton’s teaching of using vibrations with Yoshinori’s navigation device and Loo’s teaching of alerting a user when a paired user is too far away because vibrations are a known and effective way to notify a user that there is something of interest they should be aware of.  A paired user getting too far away is something a user should be aware of, and because the status of the paired users being further or closer than a distance threshold is binary (they are or they aren’t), then a vibration would be an effective method to alert the users that the status of that binary condition has changed.

For Claim 17, Yoshinori teaches An information processing system comprising: ([0028])
an information processing apparatus including a controller configured to:
specify a plurality of users who travels to a destination that is same as a destination of a first user,
 output identification information to identify a second user from the plurality of users, and ([0045-0051])
a terminal that displays the identification information. ([0045-0051])
Yoshinori does not teach and output, based on a distance between the first user and the second user greater than a threshold, information to a terminal associated with the first user, wherein 
a vibration output, based on the first information, notifies that the distance between the first user and the second user is greater than the threshold
Loo, however, does teach and output, based on a distance between the first user and the second user greater than a threshold, information to a terminal associated with the first user, wherein 
An output, based on the first information, notifies that the distance between the first user and the second user is greater than the threshold (Page 16, Column 18, Line 44, continued onto next page)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s routing method with Loo’s method of alerting a user if they are getting too far away from the second user because, if a user is lagging behind, they will soon be unable to see or follow the other user, and will need to find a new way to navigate, or decrease that distance.
Creighton, however, does teach the use of vibrations for notification purposes. ([0014], [0053], [0060])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Creighton’s teaching of using vibrations with Yoshinori’s navigation device and Loo’s teaching of alerting a user when a paired user is too far away because vibrations are a known and effective way to notify a user that there is something of interest they should be aware of.  A paired user getting too far away is something a user should be aware of, and because the status of the paired users being further or closer than a distance threshold is binary (they are or they aren’t), then a vibration would be an effective method to alert the users that the status of that binary condition has changed.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinori in light of Loo, in light of Creighton, in light of Takayuki et al (JP 2005-181258 A), hereafter known as Takayuki.
For Claim 4, Yoshinori teaches The information processing apparatus according to claim 3, 
Yoshinori does not teach wherein the specific condition includes a specific number of visits to the destination.  
Takayuki, however, does teach wherein a specific condition for choosing a guide includes a specific number of visits to the destination. ([0056- 0057])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s route guidance technique with Takayuki’s method of using the number of visits to a destination to choose a guide/leader because a user that has traveled a route or gone to a place a larger number of times is more likely to know the way accurately than someone who has traveled the route or gone to the place a fewer number of times.

For Claim 5, Yoshinori teaches The information processing apparatus according to claim 3, 
Yoshinori does not teach wherein the controller is further configured to output second information to a terminal associated with the second user, who satisfies the specific condition from of  the plurality of users traveling to the destination, and 
The second information notifies that the specific condition is satisfied.  
Takayuki, however, does teach wherein the controller is further configured to output second information to a terminal associated with the second user, who satisfies the specific condition from of  the plurality of users traveling to the destination, and 
The second information notifies that the specific condition is satisfied.  ([0043], a screen installed in the vehicles is described. [0056-0057], it notes that the most experienced member also receives the information, including the information regarding number of visits).
Therefore, it would be obvious to someone of ordinary skill in the art prior to the effective filing date to combine modified Yoshinori’s method with Takayuki’s teaching of having the guide receive information or a notification that the specific condition is satisfied because the person will know that people are following them, and any unnecessary detours could be wasting another person’s time.  If they knew they were not being followed, the leader could stop or change routes knowing they were not inconveniencing someone.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Loo, in light of Creighton, in light of Jin et al (US Pub 2002/0173905 A1), hereafter known as Jin.
For Claim 6, Yoshinori teaches The information processing apparatus according to claim 1, 
And a second user being a leader for others ([0045-0051])
Yoshinori does not teach wherein, when a user deviates greater than a second threshold from a route to the destination, the controller is further configured to output second information to a terminal associated with the second user, the second information notifies that a user deviated greater than the second threshold from the route.  
Jin, however, does teach wherein, when a user deviates greater than a second threshold from a route to the destination, the controller is further configured to output second information to a terminal associated with the second user, the second information notifies that a user deviated greater than the second threshold from the route.  ([0081])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s navigation method with Jin’s method of alerting a user that they have deviated from the route to have the second user receive that alert because, if the second user deviates from the path, they should know that someone is following them and is depending on them, so it may be a good idea to get back on the path or instead make sure the new route chosen is navigable to a unexperienced person.

Claim 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Loo, in light of Creighton, in light of Memon et al (US Pub 2016/0191637 A1), hereafter known as Memon.
For Claim 8, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to specify the second user based on a selection made by the first user.  
Memon, however, does teach wherein the controller is further configured to specify the second user based on a selection made by the first user.  ([0082], Figure 9, Figure 4, [0076-0077].  The user can select which person to bring up the menu in figure 9 for, and then choose to follow.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s navigation method with Memon’s having the follower select a guide because they may think that one guide is more successful than another based on information provided about that guide.

For Claim 9, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the identification information includes information associated with a second distance between the first user and the second user.  
Memon, however, does teach wherein the identification information includes information associated with a second distance between the first user and the second user.  ([0061]) 
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s routing method with Memon’s method of having the information given to the users include the distance between the users because it would help the users locate the other users and make sure they kept the distance between them shorter.

For Claim 11, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the identification information includes a captured image of the second user.  
Memon, however, does teach wherein the identification information includes a captured image of the second user.  ([0028], Fig. 1)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s routing method with Memon’s use of having images of the users because it would assist in recognition between the users.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Loo, in light of Creighton, in light of O’Hare et al (US Pub 9,857,188 B1), hereafter known as O’Hare.
For Claim 12, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to output second information to a terminal associated with the first user, wherein the second information is to prompt evaluation of the second user.  
O’Hare, however, does teach wherein the controller is further configured to output second information to a terminal associated with the first user, wherein the second information is to prompt evaluation of the second user.  (Page 8, Column 2, Line 51)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s method with O’Hare’s method of having the first user rate a second user as it would allow ratings to compile to create a general rating of how good certain guides are, and also give feedback to the second user on what the first users like.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinari in light of Tawara et al (US Pub 2016/0123742 A1), hereafter known as Tawara.
For Claim 15, Yoshinori teaches The information processing apparatus according to claim 1, 
Yoshinori does not teach wherein the controller is further configured to output the identification information to a digital signage apparatus.  
Tawara, however, does teach wherein the controller is further configured to output the identification information to a digital signage apparatus.  ([0010], [0094], Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Yoshinori’s navigation method with Tawara’s signage apparatus because, in a situation where a person has no hands free, or needs to keep their eyes more on the environment, displaying information for them on a sign would be less distracting than a phone or other terminal inside their car.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshioka et al (US Pub 2007/0078599 A1) and DeLuca et al (US Pub 2019/0178659 A1) both relate to navigation methods following vehicles.
Walenty et al (US Pub 20190063941 A1) relates to navigation methods.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664